DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed April 28, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.  Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.  Applicant's outstanding amendment necessitated the new grounds of rejection presented in this Office action. 
Information Disclosure Statement
The information disclosure statement February 11, 2021 now complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because item # 10 in the previous IDS has been corrected to US 2014/0247309. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “collecting tip” must be shown or the feature(s) canceled from the claim(s). It is noted that the “collection tip” does not have any corresponding reference no. in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 14, now recite “a collecting tip coupled to the pipette dispenser to collect the volume to be dispensed, the collecting tip to transfer the volume to the print head of the dispensing tip, wherein the collecting tip is aligned with the dispensing tip and includes a collecting nozzle positioned adjacent the print head.”  However, the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9, 10, and 14 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al., (US 2008/0259148; hereinafter “Nielsen”).
As to claim 1, Nielsen teaches an apparatus, comprising: 
a pipette dispenser (reads on handheld and/or mountable fluid-ejection device 100  to control dispensing of a volume to a dispensing location); and 
a tip 102 that is operatively coupled to the pipette dispenser, the tip includes an electromechanical print head (e.g., inkjet) to dispense the volume from the pipette dispenser to the dispensing location based on a command from the pipette dispenser that indicates an amount of the volume to be dispensed from the print head (se para 0014); and
a collecting tip (reads on at least tube 702, 704) coupled to the pipette dispenser 100 to collect the volume to be dispensed, the collecting tip to transfer the volume to the print head of the dispensing tip via tube 702, wherein the collecting tip is aligned with the dispensing tip and includes a collecting nozzle (opening of tube) positioned adjacent the print head (see Fig. 7 and para [0048] et seq.)
As to claims 5, and 7, Nielsen teaches the pipette dispenser includes a controller to generate the command to the print head to indicate the amount of the volume to be dispensed from the print head (see para [0019] et seq.) 
As to claim 6, Nielsen teaches the controller includes a wireless connection to receive dispensing commands for the print head from a remote computing location (see para [0018] et seq.) 
As to claim 9, Nielsen teaches the pipette dispenser further comprising a universal serial bus connection to provide power to the pipette dispenser (see para [0018] et seq.) 
Claim 10 is directed to a functional/process limitation and is therefore not given patentable weight in an apparatus type claim. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  The examiner recommends including this recitation as a step performed by a controller to give the limitation patentable weight in the apparatus claim, such as claim 14, which positively recites a controller. 
As to claim 14, Nielsen teaches a system, comprising: 
a pipette dispenser 100 to control dispensing of a volume to a dispensing location; 
a controller 208 in the pipette dispenser to specify a command based on an amount of the volume to be dispensed to the dispensing location (see para [0020] et seq.); 
a tip 102 that is operatively coupled to the pipette dispenser, the tip includes an electromechanical print head (inkjet) to dispense the volume to the dispensing location based on the command from the controller that indicates an amount of the volume to be dispensed from the print head (see para [0033] et seq.); and
a collecting tip (reads on at least tube 702, 704) coupled to the pipette dispenser 100 to collect the volume to be dispensed, the collecting tip to transfer the volume to the print head of the dispensing tip via tube 702, wherein the collecting tip is aligned with the dispensing tip and includes a collecting nozzle (opening of tube) positioned adjacent the print head (see Fig. 7 and para [0048] et seq.) 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8, 11 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Giri et al., (US 2009/0047440; hereinafter “Giri”)
As to claim 4, Nielsen teaches fluid-ejection mechanism 510 may be an inkjet printhead (see para [0032] et seq.)  However, Nielsen does not explicitly disclose the print head is at least one of a thermal ink jet print head and a piezo print head that dispenses a specified volume in response to the command. In the related fluid delivery art, Giri teaches the fluid ejection device 34 are inkjet dispensers. The fluid ejection device 34 may be drop-on-demand (DOD) dispensers, such as thermal inkjet dispensers (i.e., thin-film resistors) or piezo-electric inkjet dispensers (i.e., piezo-electric films), see para [0034] et seq.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have used in Nielsen a thermal ink eject print head or a piezo print, like that taught by Giri, since these are well known in the art for providing effective dispensing at low volumes.
As to claims 8 and 11, Giri teaches wherein the volume is about 1.0 milliliters and the portion is controlled to a range from about 2.0 micro liters to about 0.1 nano liters by the print head (see para [0034] et seq.) 
As to claim 15, Giri teaches the print head is to control the portion of the volume dispensed from the pipette dispenser based on the command such that the portion is less than a predetermined amount of the volume, the volume is about 1.0 milliliters and the portion is restricted to a range from about 2.0 micro liters to about 0.1 nano liters by the print head (see para [0034] et seq.)
Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. In response to the previous rejection under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen, applicant argues Nielson discloses providing fluid via tubing from an external supply, which applicant alleges is different from the claimed collecting tip.  The examiner respectfully does not agree. Nielson teaches a collecting tip (reads on at least tube 702, 704) coupled to (via tubing) the pipette dispenser 100 to collect the volume to be dispensed, the collecting tip to transfer the volume to the print head of the dispensing tip via tube 702, wherein the collecting tip is aligned with the dispensing tip and includes a collecting nozzle (end of tube inside the dispensing tip) positioned adjacent the print head (see Fig. 7 and para [0048] et seq.) There is nothing structurally different from a “collecting tip” as claimed and the tubing set forth in Nielson.  Both elements collect liquid and have a tip (end of tubing).  Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798